NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRENDA M. JOHNSON,                              No.    19-35773

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00862-RSM

 v.
                                                MEMORANDUM*
WASHINGTON STATE DEPARTMENT
OF TRANSPORTATION, AKA WSDOT;
PATTY RUBSTELLO, P.E., Director of
Toll Operations WSDOT,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Brenda M. Johnson appeals pro se from the district court’s judgment

dismissing her action alleging federal claims arising from her employment at the

Washington State Department of Transportation. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We affirm.

      In her opening brief, Johnson fails to address the grounds for dismissal and

has therefore waived her challenge to the district court’s orders. See Indep. Towers

of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not

consider any claims that were not actually argued in appellant’s opening brief.”);

Acosta–Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived); see also Greenwood v.

FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant, and a bare assertion does not preserve a claim[.]”).

      AFFIRMED.




                                          2                                  19-35773